Citation Nr: 1417001	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  13-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to January 8, 2008 for the award of service connection for residuals of detached retina of the left eye, to include loss of vision (hereinafter 'left eye disability').

2.  Entitlement to an effective date prior to January 8, 2008 for the award of special monthly compensation (SMC) based on the service-connected left eye disability.

3.  Entitlement to an initial rating in excess of 30 percent for the service-connected left eye disability.

4.  Entitlement to a higher level than 38 U.S.C.A. § 1114(k) of SMC based on the service-connected left eye disability.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected dysthymic disorder prior to November 27, 2012, and a compensable rating thereafter.

REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from March 1955 to May 1956 and in the United States Navy from May 1956 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Buffalo, New York.  Jurisdiction of the Veteran's claims file is currently with the RO in New York, New York.

Specifically, in a September 2009 rating decision (issued in November 2009), the RO in Cleveland, Ohio, granted service connection for a left eye disability, assigned a 30 percent rating, and awarded entitlement to SMC, assigning the level of 38 U.S.C.A. § 1114(k) based on a finding that the Veteran had light perception only in the left eye, effective March 27, 2009.  The Veteran's agent-representative filed a Notice of Disagreement (NOD) as to the initial rating for the service-connected left eye disability, level of SMC assigned, and the effective dates assigned.  In a Statement of Case (SOC) sent in August 2013, the RO granted an earlier effective date of January 8, 2008 for the award of service connection for the left eye disability and the assignment of SMC.  The Veteran thereafter perfected the claims for an initial higher rating, a higher level of SMC, and earlier effective dates.

In an April 2013 rating decision (issued in August 2013), the RO in Buffalo, New York, issued a rating decision granting service connection for dysthymic disorder and assigning an initial 30 percent rating, effective July 21, 2011, and a noncompensable rating as of November 27, 2012.  The Veteran's agent-representative filed a timely NOD as to the ratings assigned in October 2013.  As discussed below, this issue is remanded to allow for the issuance of an SOC.   

In his October 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In January 2014, the Veteran was advised that his requested Board hearing had been scheduled for February 2014.  Thereafter, later in January 2014, the Veteran's agent-representative indicated that the Veteran waived his right to a Board hearing and requested that his case be decided on the evidence of record.  Therefore, the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2013). 

In a September 2010 document, the Veteran's agent-representative raised the issue of whether there was clear and unmistakable error (CUE) in a March 1957 rating decision, which was issued in April 1957, that initially denied his claim for service connection for a left eye disability, characterized at such time as detachment of retina of the left eye and myopia.  Therefore, as such issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of VA treatment records dated through April 2013, which were considered by the AOJ in the April 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the appeal of initial higher rating for a left eye disability, SMC based on the left eye disability, and earlier effective dates for these benefits must be remanded.  Specifically, as noted in the Introduction, the Veteran's agent-representative has repeatedly asserted that an earlier effective date of service connected is warranted for the left eye disability based on CUE in an April 1957 rating decision that denied service connection for the left eye.  See 38 C.F.R. § 3.105(e).  The agent-representative has specifically asserted that, after the issuance of such rating decision, additional relevant service treatment records were associated with the claims file and that these additional records were relevant to the RO's grant of service connection in the September 2009 rating decision.  The Board notes that current regulation 38 C.F.R. § 3.156(c) discusses the effect of service department records associated with the claims file after an initial denial.  

The RO, however, has not addressed the CUE claim, which may impact the assignment of earlier effective date for the award of service connection for the Veteran's left eye disability, and the Board finds that it cannot adjudicate these aspects of the appeal in the first instance as it would frustrate the Veteran's right to initial adjudication by the AOJ and appellate review by the Board.  Thus, the Board finds that the issue of an earlier effective date for the award of service connection for a left eye disability must be remanded to allow the AOJ to specifically adjudicate the issue of CUE in the April 1957 rating decision and to consider the agent-representative's assertions regarding the receipt of additional relevant service records added after the initial denial.  See 38 C.F.R. §§ 3.105(e), 3.156(c). 

The Board further finds that the other perfected issues of entitlement to an earlier effective date for the assignment of the SMC, and for the assignment of a higher initial rating for the left eye disability and entitlement to a higher rate of SMC are inextricably intertwined with that of an earlier effective date for the service-connected left-eye disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1994), (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Here, if the AOJ assigns an earlier effective date for the left eye disability, that would affect the outcome of the effective date claim for SMC as well as the period under consideration for a higher initial rating and an initial higher rating of SMC.

Additionally, while on remand, all outstanding treatment records from the Bronx, New York, VA Medical Center (VAMC) dated from April 2013 to the present should be obtained for consideration in the Veteran's appeal.  

Finally, as noted in the Introduction, in an April 2013 rating decision (issued in August 2013), the RO in Buffalo, New York, issued a rating decision granting service connection for dysthymic disorder and assigning an initial 30 percent rating, effective July 21, 2011, and a noncompensable rating as of November 27, 2012.  The Veteran's agent-representative filed a timely NOD as to the ratings assigned in October 2013.  As such, upon remand, the AOJ will be requested to issue an SOC addressing this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1)  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an initial rating in excess of 30 percent for service-connected dysthymic disorder prior to November 27, 2012, and a compensable rating thereafter, must be issued. The Veteran and his agent-representative should be advised of the time period in which to perfect his appeal. Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

2)  Obtain treatment records from the Bronx VAMC dated from April 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3)  Adjudicate the referred issue of whether there is CUE in the April 1957 rating decision that denied entitlement to service connection for a left eye disability.  

4)  If an earlier effective date is assigned to the service-connected left eye disability pursuant to the adjudication directed in paragraph (3), accomplish all additional development required based on this grant of an earlier effective date, to include consideration of providing a retrospective VA examination regarding the severity of the left eye disability.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

5)  Thereafter, the Veteran's claims for earlier effective dates for service connection for the left eye disability and assignment of SMC, an initial higher rating for the service-connected left eye disability, and entitlement to a higher level of SMC should be readjudicated based on the entirety of the evidence.  The AOJ should also specifically consider the agent-representative's contention that an earlier effective date for service connection for the left eye disability is warranted based on additional service treatment records being added to the claims file after the initial denial of service connection in the April 1957 rating decision. 
If any claim remains denied, the Veteran and his agent-representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



